DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13, in the reply filed on 3/21/2022
is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “back wall” of claim 11 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 1 is objected to because of the following informalities: “pivotably connected with the housing configure to move from…” should be “pivotably connected with the housing and configured to move from…” for clarity with respect to the functional language.

Claim 26 is objected to because of the following informalities: “the free second end is closer to the a longitudinal axis extending…” should be “the free second end is closer to a longitudinal axis extending…” for clarity with respect to the functional language recited.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "back wall" in the 3rd line of the claim. Paragraph 0058 cites “the back wall of the housing/assembly” and it’s unclear if this is another feature in addition to the “rear wall” from claim 1.  For examinations purposes, “a back wall” has been construed as “the rear wall”.

Claim 12 recites the limitation "comprising: a rear wall of the vacuum" and “contacts a rear wall of the vacuum inlet” and “the rear wall” in the 2nd – 5th lines of the claim. It is unclear if the first recitation of this phrase is trying to claim a different rear wall than that recited in Claim 1 or the same rear wall. Additionally, the second recitation of this phrase in Claim 12 should start “the” rather than “a” since it is the second recitation. Finally, recitation of “the rear wall” at the end is unclear since it’s unclear what rear wall is being referred to (if they are different). For examinations purposes, all references to “rear wall” has been construed as “the rear wall” from claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 11-13, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harman (U.S. Patent No. 9,993,126 B2).


Referring to claim 1: Harman discloses a vacuum valve assembly (10 Figs. 1 and 2) comprising: a vacuum inlet valve housing (26 Figs. 2 and 3) connected with a conduit (14 Figs. 2-4) defining an open end (shown opened and closed in Figs. 2 and 3); a closure flap (38 Figs. 3 and 4) pivotably connected (shown pivoted in Fig. 4) with the housing (26 Figs. 2 and 3) configure to move from an open first position to a closed second position to cover and seal the open end (shown opened and closed in Figs. 3 and 4; Paragraph 0039); a first surface (FS Fig. 1-A inserted below) on the closure flap (38 Figs. 3 and 4) that is offset generally parallel to a rear wall (RW Fig. 1-A inserted below) of the housing (26 Figs. 2 and 3) when the closure flap (38 Figs. 3 and 4) is in the open first position (shown open in Fig. 4); a second surface (SS Fig. 1-A inserted below) on the closure flap (38 Figs. 3 and 4) spaced from the first surface (FS Fig. 1-A inserted below); a sidewall (SW Fig. 1-A inserted below) extending from the second surface (SS Fig. 1-A inserted below) to the first surface (FS Fig. 1-A inserted below);
a pull tab (129 Figs. 3 and 4) on the second surface (SS Fig. 1-A inserted below) of the closure flap (38 Figs. 3 and 4); a boss (B Fig. 1-A inserted below) on the closure flap (38 Figs. 3 and 4) for pivoting about a pivot axis for the closure flap (38 Figs. 3 and 4) to move between the open first position and the closed second position (shown in the open position in Fig. 4 and 1-A). 


    PNG
    media_image1.png
    704
    1349
    media_image1.png
    Greyscale


Referring to claim 3: Harman discloses the vacuum valve assembly (10 Figs. 1 and 2), wherein the pull tap (129 Figs. 3 and 4) includes a first end connected (shown in Fig. 4 and 1-A inserted above) to the second surface (SS Fig. 1-A inserted above) of the closure flap (38 Figs. 3 and 4) and the pull tab (129 Figs. 3 and 4) extends in a cantilevered manner (shown in Figs. 3, 4, and 1-A inserted above).

Referring to claim 8: Harman discloses a vacuum valve assembly (10 Figs. 1 and 2), further comprising: wherein the pull tab (129 Figs. 3 and 4) extends outward (shown in Fig. 1-A inserted above) from the second surface (SS Fig. 1-A inserted above) and includes a first end (FE Fig. 4-A inserted below) connected with the second surface (shown connected with SS Fig. 1-A inserted above) and a terminal free end (TE Fig. 4-A inserted below), and the first end (FE Fig. 4-A inserted below) is connected with the second surface (SS Fig. 1-A inserted above) adjacent a radial outermost edge (shown in Fig. 1-A inserted above) of the second surface (SS Fig. 1-A inserted above).

    PNG
    media_image2.png
    595
    388
    media_image2.png
    Greyscale


Referring to claim 11: Harman discloses the vacuum valve assembly (10 Figs. 1 and 2), further comprising: wherein the open position (shown in Figs. 4 and 1-A inserted above) of the closure flap (38 Figs. 3 and 4) is associated with being generally (shown in Figs. 4 and 1-A inserted above) upright and vertical and parallel to a back wall (RW Fig. 1-A inserted above) of the assembly (10 Figs. 1 and 2) when the closure flap (38 Figs. 3 and 4) is opened (shown in Figs. 4 and 1-A inserted above).

Referring to claim 12: Harman discloses the vacuum valve assembly (10 Figs. 1 and 2), further comprising: a rear wall (RW Fig. 1-A inserted above) of the vacuum inlet valve housing (26 Figs. 2 and 3), wherein the pull tab (129 Figs. 3 and 4) contacts a rear wall (RW Fig. 1-A inserted above) of the vacuum inlet valve housing (26 Figs. 2 and 3) when the closure flap (38 Figs. 3 and 4) is in the open first position (shown in Figs. 4 and 1-A inserted above) to preclude the second surface (SS Fig. 1-A inserted above) of the closure flap (38 Figs. 3 and 4) from contacting the rear wall (RW Fig. 1-A inserted above).

Referring to claim 13: Harman discloses a vacuum valve assembly (10 Figs. 1 and 2), further comprising: a lower end (LE Fig. 2-A inserted below) of the conduit (14 Figs. 2-4) defining the open end (shown opened and closed in Figs. 2, 3, and 4); wherein the pivot axis (PA Fig. 2-A inserted below) is lower (shown in Fig. 2-A inserted below) than the lower end (LE Fig. 2-A inserted below) of the conduit (14 Figs. 2-4); wherein the pivot axis (PA Fig. 2-A inserted below) is rearward (shown in Fig. 2-A inserted below) from the open end relative to a front opening (FO Fig. 2-A inserted below) of the vacuum inlet valve housing (26 Figs. 2 and 3).

Referring to claim 21: Harman discloses a vacuum valve assembly (10 Figs. 1 and 2), wherein the second surface (SS Fig. 1-A inserted above) of closure flap (38 Figs. 3 and 4) has a larger surface area (shown in Fig. 1-A) than the first surface (FS Fig. 1-A inserted above) of the closure flap (38 Figs. 3 and 4). 

Referring to claim 22: Harman discloses a vacuum valve assembly (10 Figs. 1 and 2), wherein at least a portion of the second surface (SS Fig. 1-A inserted above) of the closure flap (38 Figs. 3 and 4) is not parallel (Top edge TE of FS shown not parallel to second surface SS shown in Fig. 1-A inserted above) to the first surface (FS Fig. 1-A inserted above) of the closure flap (38 Figs. 3 and 4).

Referring to claim 23:  Harman discloses a vacuum valve assembly (10 Figs. 1 and 2), wherein the boss (B Fig. 1-A inserted above) comprises: two parallel sidewalls (BSW Fig. 2-A inserted below showing the boss’s first side wall BSF Fig. 3-A inserted below with the second sidewall on the opposite BSF facing away not shown) that are orthogonal (shown in Figs. 4 and 1-A) to one of the first surface (FS Fig. 1-A inserted above) and the second surface (SS Fig. 1-A inserted above) of the closure flap (38 Figs. 3 and 4), the boss (B Fig. 1-A inserted above) defining an aperture (aperture revolving about PA Fig. 2-A inserted below) extending between (the aperture running between both ends of the BSW Fig. 2-A inserted below) the two parallel sidewalls (BSW Fig. 2-A inserted above) orthogonal (Shown in Fig. 2-A inserted below e) to a longitudinal axis (LA Fig. 2-A inserted below) extending centrally (Shown in Fig. 2-A inserted above) through the conduit (14 Figs. 2-4), wherein the pivot axis (PA Fig. 2-A inserted below) extends through the aperture (aperture revolving about PA Fig. 2-A inserted below) and the pivot axis (PA Fig. 2-A inserted below) is orthogonal (Shown in Fig. 2-A inserted below) to the longitudinal axis (LA Fig. 2-A inserted below).


    PNG
    media_image3.png
    793
    1515
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    808
    1593
    media_image4.png
    Greyscale


Referring to claim 24: Harman discloses the vacuum valve assembly (10 Figs. 1 and 2), wherein the boss (B Fig. 1-A inserted above) further comprises: a convex surface (Convex surface shown in Fig. 1-A inserted above) on the boss (B Fig. 1-A inserted above) and is extending (Starting with the boss’s first surface BSF Fig. 3-A inserted above with along the rear wall RW to the Boss’s second surface opposite the boss’s first surface BSF not shown) between the two parallel sidewalls (between both ends of BSW Fig. 2-A inserted above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 4, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Harman (U.S. Patent No. 9,993,126 B2).

Referring to claim 2: Harman discloses a vacuum valve assembly (10 Figs. 1 and 2), wherein the sidewall (SW Fig. 1-A inserted above) extending from the second surface (SS Fig. 1-A inserted above) to the first surface (FS Fig. 1-A inserted above) is an annular sidewall (TAS of FS Fig. 3-A inserted below). But Harman is silent on the annular sidewall being tapered. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first surface of Harman with a tapered design for the purpose of, as it is well known in the art, minimizing the amount of materials used during production, and general aesthetics, and since the applicant has not disclosed that the tapered sidewall solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the recess design of Harman MPEP 2144.04(IV)(B).

Referring to claim 4: Harman discloses a vacuum valve assembly (10 Figs. 1 and 2), but is silent on the closure flap (38 Figs. 3 and 4) specifically formed as a unitary unibody monolithic member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify closure flap to be constructed as a unitary unibody monolithic member for the purpose of, as it is well known in the art, minimizing the use of materials used during production and general aesthetics, and since the applicant has not disclosed that the unitary unibody monolithic member solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with an assembled closure flap. MPEP 2144.04 (V)(B)

Referring to claim 26: Harman discloses a vacuum valve assembly (10 Figs. 1 and 2), wherein the pull tab (129 Figs. 3 and 4) is a cantilevered (shown in Figs. 3, 4, and 1-A inserted above) pull tab (129 Figs. 3 and 4) having a first end (FE Fig. 4-A inserted above) and a free second end (TE Fig. 4-A inserted above), wherein the first end (FE Fig. 4-A inserted above) is connected (shown connected with SS Fig. 1-A inserted above) to the second surface (SS Fig. 1-A inserted above) of the closure flap (38 Figs. 3 and 4) adjacent an outer circumferential edge thereof (shown on the edge with SS Fig. 1-A inserted above) and the free second end (TE Fig. 4-A inserted above) is spaced apart (shown separated with SS Fig. 1-A inserted above) from the second surface (SS Fig. 1-A inserted above) of the closure flap (38 Figs. 3 and 4).
But is silent specifically wherein the free second end is closer to the longitudinal axis extending centrally through the conduit than the first end.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pull tab of Harman with a design in which the pull tab’s free second end is closer to the longitudinal axis for the purpose of rearranging parts  for ease of operation as needed, and since the applicant has not disclosed that the pull tab’s free second end proximity to the longitudinal axis solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the pull tab design of Harman MPEP 2144.04(VI)(C).




Claims 5-7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Harman (U.S. Patent No. 9,993,126 B2) in view of Soto et al. (U.S. Patent No. 5,914,816 A).

Referring to claim 5: Harman discloses a vacuum valve assembly (10 Figs. 1 and 2), with a boss that is capable of releasably locking (Column 5, lines 29-32), but is silent specifically on a protrusion extending from the boss that is compressible during movement of the flap between the open first position and the closed second position adapted to selectively and releasably lock the closure flap in the open first position and the closed second position.

	Soto et al. (U.S. Patent No. 5,914,816 A), teaches a similar configuration boss (40 Fig. 2) capable of releasably locking protrusion (96 Fig. 2) extending from the similar configuration boss (40 Fig. 2) that is compressible (Column 5, lines 26-26) during movement (Column 5, lines 15-18) of the similar configuration flap (60 Fig. 2) between the open first position and the closed second position (open and closed positions determined by the detents 100 and 102; Column 5, lines 18-21) adapted to selectively (Column 5, lines 21-33) and releasably lock the closure flap (60 Fig. 2) in the open first position and the closed second position (open and closed positions determined by the detents 100 and 102; Column 5, lines 18-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the boss of Harman with a design comprising a protrusion as taught by Soto et al. since doing so would provide a locking mechanism. It is noted that Harman teaches that the boss is known to have a locking mechanism to provide the advantage of being able to be held either in its opened or closed positions (Column 5, lines 29-32 of Harman).  

Referring to claim 6: The combined references of Harman and Soto et al. teach a vacuum valve assembly (10 Figs. 1 and 2 of Harman), wherein the boss (B Fig. 1-A inserted above of Harman) includes a convexly curved outer surface (CV Fig. 5-A inserted below of Harman) that is shaped complementarily to a concavely curved surface (CC Fig. 5-A inserted below of Harman) of a receiving area (RA Fig. 5-A inserted below of Harman) within a portion of the housing (26 Figs. 2 and 3 of Harman).

    PNG
    media_image5.png
    623
    994
    media_image5.png
    Greyscale

Referring to claim 7:  Harman teaches a vacuum valve assembly (10 Figs. 1 and 2 of Harman), teaches the larger concavely surface (CC Fig. 5-A inserted below of Harman) but is silent on specifically the concave recess defined in the concavely curved surface specifically having a smaller radius of curvature than that of concave surface, wherein when the closure flap is in the closed second position, the protrusion fits within the concave recess.
Soto et al. (U.S. Patent No. 5,914,816 A) a concave recess (CR Fig. 7-A inserted below) defined in the similar configuration concavely curved surface (CR-2 Fig. 7-A inserted below) having a smaller radius of curvature (shown in Fig. 7-A inserted below) than that of similar configuration concave surface (CR-2 Fig. 7-A inserted below), wherein when the similar configuration closure flap (60 Fig. 2) is in the closed second position (Column 5, lines 18-21), the protrusion (96 Fig. 2) fits (shown in Fig. 2 and Fig. 7-A inserted below) within the concave recess (CR Fig. 7-A inserted below).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the concave surface of Harman with a design of Soto et al. comprising a concave recess for the purpose of, as it is well known in the art, having another form of locking mechanism and minimizing the use of materials used during production, and since the applicant has not disclosed that the concave recess solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the recess design of Harman MPEP 2144.04(VI)(C).

    PNG
    media_image6.png
    581
    657
    media_image6.png
    Greyscale

Referring to claim 25: Harman discloses a vacuum valve assembly (10 Figs. 1 and 2), with a boss that is capable of releasably locking (Column 5, lines 29-32), the boss feature is convexly shaped (shown in CV Fig. 5-A inserted above) but is silent on specifically a protrusion on the boss, and the protrusion extending radially outward from the convex surface on the boss relative to the pivot axis, wherein the protrusion is convexly curved and has a radius of curvature less than that of the convex surface on the boss.

Soto et al. (U.S. Patent No. 5,914,816 A), teaches a similar configuration boss (40 Fig. 2), wherein the similar configuration boss (40 Fig. 2) further comprises: a protrusion (96 Figs. 2 and 6) on the similar configuration boss (40 Fig. 2), and the protrusion (96 Figs. 2 and 6) extending radially outward (shown in Fig. 2) on the similar configuration boss (40 Fig. 2) relative to the pivot axis (PA-2 Fig. 6-A inserted below), wherein the protrusion (96 Figs. 2 and 6) is convexly curved (shown in Fig. 6) and has a radius of curvature less (shown in Figs. 2 and 6) than that of the similar configuration boss (40 Fig. 2).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the boss of Harman with a design comprising a protrusion as taught by Soto et al. since doing so would provide a locking mechanism. It is noted that Harman teaches that the boss is known to have a locking mechanism to provide the advantage of being able to be held either in its opened or closed positions (Column 5, lines 29-32 of Harman).

    PNG
    media_image7.png
    338
    399
    media_image7.png
    Greyscale


Allowable Subject Matter
Claims 9 and 10 are free of art, but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

The most relevant prior art with respect to a closure flap’s first end which is more radially outward from a center of the closure flap than a terminal free end is:

Referring to claim 9: Harman discloses a vacuum valve assembly (10 Figs. 1 and 2), but is silent on the pull tab is specifically oriented in a manner such that a connected first end is positioned more radially outward from a center of the closure flap than a terminal free end.

Saville et al. (U.S. Patent No. 5,535,784 A), teaches a similar configuration closure flap (38 Fig. 7) wherein the similar configuration pull tab (118 Fig. 6) with a similar configuration first end (58 Fig. 7) and terminal free end (18 Fig. 6).
However Harman in combination with Saville et al. does not teach, suggest or make
obvious that closure flap’s first end is more radially outward from a center of the closure flap than a terminal free end. Adding of these features to the references is not obvious because would require extensive modification to accommodate the additions in the limited space.
Thus, one would only arrive at the claimed invention by using improper hindsight reasoning knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper. Claim 10 is indicated as free of art based on their dependency to Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coleman (U.S. Patent No. 2,701,103 A), a home conduit with a flap enclosure. 
Dick (U.S. Patent No. 5,263,502 A), an inlet valve for a central vacuum system with a closure flap. 
Liebmann (U.S. Patent No. 4,688,596 A), a central vacuum system with a pivoting door. 
Naumburg (U.S. Patent No. 3,672,630 A), an in-wall valve for a suction connection. 
Maselek (U.S. Patent No. 3,565,103 A), a central vacuum system with a socket and valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723